Appeal by the defendant from a judgment of the County Court, Nassau County *655(DeRiggi, J.), rendered October 14, 1994, convicting him of assault in the second degree, criminal possession of a weapon in the second degree, criminal possession of a weapon in the third degree, criminal possession of stolen property in the fourth degree, and obstructing governmental administration in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
In consideration of his plea of guilty, the defendant withdrew all motions "decided and undecided”. He thus waived his right to challenge on appeal the court’s denial of that branch of his omnibus motion which was to suppress physical evidence (see, People v Sebastian, 197 AD2d 647; People v Lantigua, 179 AD2d 826). Mangano, P. J., Ritter, Hart and McGinity, JJ., concur.